— In an action for divorce, the defendant husband appeals from an order of the Supreme Court, Suffolk County (Geiler, J.), dated September 28, 1981, which denied his motion to vacate and set aside his default in answering and for leave to interpose his answer. Order reversed, without costs or disbursements, and motion granted on condition that defendant personally pay $500 to plaintiff within 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. In the event such condition is not complied with, then the order is affirmed, with $50 costs and disbursements. Upon compliance, defendant’s time to serve his answer is extended until 10 days after payment of the aforesaid sum. Although defendant failed to timely interpose his answer, the action had not been added to the Trial Calendar at the time when he moved to vacate his default and plaintiff has not shown any disposition toward haste or that she would be prejudiced. As we have previously stated, our policy with respect to vacating defaults in matrimonial actions is a liberal one (Hewlett v *633Hewlett, 63 AD2d 977; Gallante v Gallante, 69 AD2d 851). Lazer, J. P., Gibbons, Gulotta and Bracken, JJ., concur.